                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 ALLSTATE INSURANCE COMPANY,                                            C.A. No.: 1:21-cv-03970
 ALLSTATE INDEMNITY COMPANY,
 ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
 AND
 ALLSTATE PROPERTY & CASUALTY INSURANCE
 COMPANY,

        Plaintiffs,

 vs.

 EPIONE MEDICAL, P.C.,
 APAK CHIROPRACTIC, P.C.,
 MICHAEL Y. JACOBI, D.O.,
 ALEKSANDR MOSTOVOY, D.C.,
 WELLMART RX, INC.,
 SIMON DAVYDOV,
 RUSLAN NEKTALOV a/k/a RUSS NEKTA,
 EMANUEL DAVID a/k/a EMANUEL DAVYDOV a/k/a
 EMIK DAVYDOV,
 STELLA RAYTSIN,
 ELENA MUMIN-AKHUNOV,
 PRACTICE WIZ, INC.,
 MBCC SUPPORT LTD. d/b/a BILLING PROS, AND
 INNOVATIVE BUSINESS STRATEGIES, INC.,

        Defendants.


                               NOTICE OF APPEARANCE

       Kindly enter my appearance as counsel on behalf of the Plaintiffs, Allstate Insurance

Company, Allstate Indemnity Company, Allstate Fire & Casualty Insurance Company, and

Allstate Property & Casualty Insurance Company in the above-entitled action.

[SIGNATURE PAGE FOLLOWS]
                       SMITH & BRINK, P.C.

                       /s/ Caitlin F. Keresey
                       _____________________
                       Caitlin F. Keresey (CK3994)
                       ckeresey@smithbrink.com
                       1325 Franklin Ave, Suite 320
                       Garden City, NY 11530
                       Ph: (347) 710-0050

                       Attorneys for the Plaintiffs,
                       Allstate Insurance Company,
                       Allstate Indemnity Company,
                       Allstate Property & Casualty Insurance Company,
                       Allstate Fire & Casualty Insurance Company

Dated: July 14, 2021
